Citation Nr: 0301399	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  96-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $13,406.00.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1943 to May 1946.  
In July 1993, the Roanoke, Virginia, Regional Office (RO) 
proposed to retroactively reduce the appellant's 
Department of Veterans Affairs (VA) improved death pension 
benefits as of February 1, 1990 based upon her previously 
unreported earned income for the year 1990.  In September 
1993, the RO implemented the proposed reduction.  In July 
1994, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $13,406.00 and her appeal and waiver rights.  In 
August 1994, the appellant requested a waiver of the 
overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
denied waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $13,406.00 upon its 
finding of misrepresentation of a material fact.  In April 
2000, the Board remanded the appellant's waiver request to 
the RO for additional action.  

In September 2000, the RO determined that the record did 
not establish the appellant's misrepresentation of a 
material fact and denied the appellant's waiver request 
upon application of 38 C.F.R. § 1.965(a) (2001).  In 
December 2001, the Board remanded the appellant's waiver 
request to the RO for additional action which included 
contacting the Social Security Administration (SSA) and 
requesting that it provide information as to the 
appellant's earned income and SSA benefits for the years 
1990, 1991, 1992, and 1993; readjudicating the appellant's 
waiver request; and providing the appellant and her 
accredited representative with a supplemental statement of 
the case and either forwarding the appellant's VA income 
verification match (IVM) folder with the veteran claims 
file or documenting why the IVM folder was unavailable, if 
the decision remained adverse to the appellant.  The 
appellant has been represented throughout this appeal by 
the Virginia Department of Veterans Affairs.  


REMAND

In its December 2001 remand instructions, the Board 
requested that: (1) the RO obtain information from the SSA 
as to the appellant's income and SSA benefits for the 
years 1990, 1991, 1992, and 1993; (2) readjudicate the 
appellant's waiver request with express consideration of 
the provisions of 38 C.F.R. §§ 1.962, 1.965; and issue a 
supplemental statement of the case to the appellant and 
her accredited representative and either associate the 
appellant's IVM folder with the veteran's claims file or 
explain why it was not available, if her waiver request 
remained denied.  In June 2002, the SSA provided the 
requested financial information.  The RO did not 
subsequently readjudicate the appellant's waiver request; 
issue a supplemental statement of the case to the 
appellant and her accredited representative; or forward 
the appellant's IVM folder to the Board with the veteran's 
claims file.  No explanation was provided for the IVM 
file's absence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional 
nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Accordingly, this case is 
REMANDED for the following action:

1.  The Committee should readjudicate 
the appellant's request for waiver of 
recovery of an overpayment of VA 
improved death pension benefits in the 
amount of $13,406.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.962, 1.965 (2002).  

2.  If the decision remains adverse to 
the appellant, the RO should issue a 
supplemental statement of the case to 
the appellant and her accredited 
representative.  They should be given 
the opportunity to respond the 
supplemental statement of the case.  
Additionally, the appellant's IVM 
folder should be forwarded to the Board 
with the veteran's claims file.  If the 
appellant's IVM folder is unavailable, 
the RO should expressly document that 
fact and the reason therefor in 
writing.  The RO's attention is 
directed to VAOPGCADV 29-95 (Nov. 14, 
1995) for the authority of the Board to 
review the folder and for guidelines to 
be implemented in the safeguarding of 
the IVM folder in its transmittal to 
the Board.  

If her waiver request remains denied, the appellant is 
free to submit additional evidence and argument while the 
case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims 
that are remanded by the Board or the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See the Veterans' Benefits 
Improvement Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 
and Supp. 1998) (Historical and Statutory Notes).  In 
addition, the Vete rans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
RO is to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 


allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
appellant's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).  


